Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date is recognizes as 1/11/2019, in continuity with PCT/KR2019/000478.

Information Disclosure Statement
The IDS filed 10/11/2022 has been considered. However, this information disclosure statement is objected to because the English translation of the search report is not included.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required. The following title is suggested: “Electronic Horizon Conditionally Provided by Vehicle or Infrastructure”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claims 2, 3, 4, 5, and 6 recite method steps in an apparatus claim. For example, Claim 2 includes active language such as “the infrastructure generates main path data”, which should instead be written as --the infrastructure is configured to generate main path data--. Appropriate correction is required.
Claims 3 and 9 recite the limitation "a specified region".  It is unclear if this is the same specified region as in Claims 1 and 7. For the purpose of compact prosecution, Examiner is interpreting these to be distinct regions, albeit the physical area within each region may totally overlap in how they cover a proximity or plan of first vehicle. Appropriate correction is required. 
Claims 3 and 9 recite that the second electronic horizon will be based “on the HD Map data” – however, it is not clear if this the same HD Map data acquired by an infrastructure in respective Claims 1 and 7. If so, an essential step is omitted in first vehicle acquiring this map data. If not, the claim language reflects improper antecedent language. For the purpose of compact prosecution, Examiner is interpreting the HD map used by first vehicle for generating second electronic horizon as any map locally stored aboard the vehicle. 
Claims 4 and 10 recite “the second condition” – however, there is no antecedent reference of a second condition. Examiner did not find detail in the specification to elaborate on the origin or nature of a second condition. For the purpose of compact prosecution, Examiner is presuming the language is meant to say, --travels based on the second electronic horizon data when determining that the first condition is not satisfied.—Appropriate correction is required. 
Claims 4, 5, 6, and 10 are rejected for being dependent upon claims rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
	Step 1:
Claim 1 describes a “a system” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
A system comprising: a first vehicle configured to generate first data 
an infrastructure configured to:
	acquire high definition (HD) map data, 
	receive the first data 
	generate first electronic horizon data of a specified region in terms of the first vehicle 	based on the HD map data and the first data 
	transmit the first electronic horizon data to the first vehicle when receiving a request 	signal from the first vehicle. 
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are a system with a vehicle and an infrastructure (a server), and the system generating first data, acquiring map data, receiving first data, and transmitting electronic horizon data upon request. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1. The vehicle is recited at such a high level of generality that it merely has the process applied within its generic computer elements. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a system with a vehicle and an infrastructure (a server), and the system generating first data, acquiring map data, receiving first data, and transmitting electronic horizon data upon request. These limitations merely apply the mental processes of Claim 1 via generic computer elements. The vehicle is recited at such a high level of generality that it merely has the process applied within its generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components constitute basic computer technology that is commonly used in vehicle control methods. The claim is ineligible.

Regarding Claim 7, 
Claim 7 is the corresponding method for the apparatus of Claim 1. Claim 7 is thus rejected via the same reasoning as applied to Claim 1. 

Regarding Claims 4 and 10,
	Claims 4 and 10 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. These claims, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional limitations specific specify physical operations carried out as a result of the mental process of Claim 1. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 

Regarding Claims 2, 3, 5, 6, 8, 9, 11, and 12,
	The claims that depends on Claims 1 and 7 has been given the full two-part analysis including analyzing the additional limitations both individually and in combination. Dependent Claims 2, 3, 5, 6, 8, 9, 11, and 12, when analyzed individually and in combination, are held to be patent ineligible under 35 U.S.C. 101. These claims are further rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalai (US 20130147820 A1), herein after referred to simply as Kalai.

Regarding Claim 1, 
Kalai discloses the following limitations, 
A system comprising: a first vehicle 22 configured to generate first data;  (Figure 1, where Client 22 is a vehicle, and Paragraph [0069], “In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).”, where viewing window position is first data, particularly in a situation where the window is aligned with the GPS location, and this process is performed by client devices 22, Paragraph [0046] “Therefore, the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display.”)
an infrastructure 14 configured to acquire high definition (HD) map data, (Figure 1, where server 14 acquires map data from map database 12. Further, Paragraph [0039], “Generally speaking, map data in the map database 12 for a particular geographic region may be stored in different zoom levels, where each zoom level is formed of a plurality of map data blocks, termed map data tiles, which may be used, in one embodiment, to construct a visual display of the map or surface of the map at different levels of detail.” – where the plurality of tiles at the highest zoom level, and highest level of detail, are high definition map data). 
to receive the first data (Paragraph [0069], “As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908)”, where Figure 9, block 906, thus shows the infrastructure receiving first data, further described in Paragraph [0054], “Once the radii are determined for the route, a block 906 may access a map database, such as map database 12, for the map data tiles corresponding to the radii determined in block 904.”)
to generate first electronic horizon data of a specified region in terms of the first vehicle based on the HD map data and the first data (Paragraph [0069], “In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).”, where the first data is used so that the infrastructure may generate an electronic horizon of a specified region corresponding to first data, where the requested tiles as a whole comprise the electronic horizon. Further note that the specified region may vary, and thus be explicitly determined, due to conditions of first vehicle, Paragraph [0070], “The amount of map tile data and the sequence in which subsets of the map tile data are accessed may be based on a current bandwidth or processor load of the system of FIG. 1. Decisions of whether to download a greater or smaller radius of map data tiles may depend on bandwidth and/or latency considerations associated with retrieving the amount of map data tiles from a server.”)
to transmit the first electronic horizon data to the first vehicle when receiving a request signal from the first vehicle.  (Paragraph [0046] “Therefore, the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display.”, or as further detailed in Paragraph [0069], “As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908)”, where Figure 9, block 906, thus shows the infrastructure receiving first data, further described in Paragraph [0054], “Once the radii are determined for the route, a block 906 may access a map database, such as map database 12, for the map data tiles corresponding to the radii determined in block 904.”, the electronic horizon generated by server infrastructure is transmitted to first vehicle.)
Regarding Claim 7, 
Claim 7 represents the corresponding method for the apparatus of Claim 1. The only non-identical language is the change of “infrastructure” of Claim 1 to being a “server” in Claim 7. However, the infrastructure taught by Kalai is a server (Figure 1, Element 14). Therefore, because the limitations of Claim 1 are disclosed, as shown, the limitations of Claim 7 are also disclosed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being obvious over Kalai, further in view of Saveedra (US 20100248746 A1), herein after referred to simply as Saveedra.

Regarding Claim 2, 
Kalai, as shown, discloses all of the limitations of Claim 1. Kalai further discloses the following limitation, 
wherein the first data comprises sensing data generated by at least one sensor installed in the first vehicle (Paragraph [0069], ”This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position (e.g., using a GPS system).”, where using a GPS system to generate first data is using a sensor installed in first vehicle 22)
However, Kalai does not disclose the following limitations, 
wherein the infrastructure generates a main path data defined as a trajectory formed by connecting roads having a high relative probability of being selected, and generates a trajectory formed by connecting lanes having a high relative probability of being selected, as the main path data, based on the sensing data.
	While route planning is disclosed by Kalai, there is no probabilistic element incorporating a plurality of routes, particularly when the sensing data is interpreted as current GPS Data (Figures 5, 6, 9, and 10). However, this is taught by Saavedra, which discloses that a plurality (Figure 5. shows a prediction tree based on location data, (Paragraph [0066], “The prediction tree generator 206 then determines 406 the potential routes for mobile client device 102 based on the determined location of mobile client device 102 on road network map. … FIG. 5B illustrates a graphical representation of potential routes or the location prediction tree 504 for mobile client device 102 on a road network map.” – where the tree contains roads and lanes that have a high relative probability of being selected, and the totality of predicted routing constitutes the main path)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the routing of Kalai with the predictive route planning Saavedra, as doing so creates a flexible system that can better handle obstructions, and further, the combination is a simple substitution of elements yielding predictable results. 
Regarding Claim 8, 
Claim 8 represents the corresponding method for the apparatus of Claim 2. Because the limitations of Claim 2 are disclosed, the limitations of Claim 8 are also disclosed. 


Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Kalai, further in view of Yunoki (US 20180231982 A1), herein after referred to simply as Yunoki.

Regarding Claim 3, 
Kalai, as shown, discloses all of the limitations of Claim 1. However, Kalai does not disclose the following limitations, 
comprises an electronic device configured to generate a second electronic horizon data of a specified region based on the HD map data;  
wherein the first vehicle transmits the request signal to the infrastructure when determining that a first condition is satisfied;
wherein whether the first condition is satisfied is determined based on at least one of a communication environment, computation capability of the electronic device, or a traveling situation of the first vehicle.
	However, this is taught by Yunoki, which discloses a system to alternatively use an external remote or local autonomous control, where external remote navigation is based on a first electronic horizon, and when this same process is instead performed by autonomous control, the control comprises generating a second electronic horizon. (Figure 2, Autonomous Traveling State 201 and Remote Controlled Travelling State 202, further described by Paragraph [0060], “The autonomous traveling control program 401 is executed in the information processing device 302 in the semi-autonomous vehicle 101. The autonomous traveling control program 401 … caus[es] the autonomous vehicle 101 to perform the autonomous traveling on the basis of sensor information.” and Paragraph [0062], “The remote controlled traveling server program 501 is executed in the information processing device 302 in the semi-autonomous vehicle 101. The remote controlled traveling server program 501 is a program that enables the semi-autonomous vehicle 101 to travel on the basis of a command transmitted from the remote control server 105.”.) And where the decision to use one or the other is based on conditions comprising communication environment and travelling situation (Figure 2, 206 and 207 show that poor communication quality prevents remote control, but, in the case that travelling situation is not difficult, 208 shows the vehicle can instead enter an autonomous travelling state). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping of Kalai with the conditionally local or remote handling of vehicle horizon and vehicle navigation of Yunoki, as doing so allows for autonomous navigation in a broader number of situations, including offline status, 

Regarding Claim 4, 
The combination of Kalai and Yunoki, as shown, discloses all of the limitations of Claim 3. Yunoki further discloses the following limitation,
wherein the first vehicle travels based on the first electronic horizon data when determining that the first condition is satisfied, and travels based on the second electronic horizon data when determining that the [first] condition is not satisfied. (Figure 2, 206 and 207 show that poor communication quality prevents remote control, but, in the case that travelling situation is not difficult, 208 shows the vehicle can instead enter an autonomous travelling state. Where external remote navigation is based on a first electronic horizon, and the corresponding process for offline autonomous control, comprises generating a second electronic horizon)
Regarding Claims 9 and 10, 
Claims 9 and 10 represents the corresponding method for the apparatus of Claims 3 and 4, respectively. Because the limitations of Claims 3 and 4 are disclosed, the limitations of Claims 9 and 10 are also disclosed

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being obvious over Kalai, further in view of Tao (US 20190187723 A1), herein after referred to simply as Tao.

Regarding Claim 5, 
Kalai, as shown, discloses all of the limitations of Claim 1. However, Kalai does not disclose the following limitation, 
wherein the infrastructure receives second data from a second vehicle positioned around the first vehicle and generates the first electronic horizon data in further consideration of the second data
	However,  this is taught by Tao, which discloses updating a central cloud server with data from a plurality of vehicles, including a second data from a second vehicle, where any position of second vehicle constitutes a position ‘around’ first vehicle (Paragraph [0046] “According to one embodiment, real-time traffic/map update module 308 provides a vehicle-to-cloud solution designed for individual ADVs to detect real-time road conditions and stream the detected real-time road conditions to a central monitoring system (e.g., central monitoring system 125 of remote server 103) to build a traffic map to broadcast and share among other ADVs.”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kalai with distributed updating of a central map of Tao, as doing so prevents map data from becoming outdated, and may also provide for immediate, real-time data, such as current traffic, weather, or current closures detected by a second vehicle.  Further, the combination could be performed using known methods, yielding predictable results. 

Regarding Claim 11, 
Claim 11 represents the corresponding method for the apparatus of Claim 5. Because the limitations of Claim 11 are disclosed, the limitations of Claim 7 are also disclosed. 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being obvious over Kalai, further in view of Kubota (US 20010037271 A1), herein after referred to simply as Kubota

Regarding Claim 6, 
Kalai, as shown, discloses all of the limitations of Claim 1. However, Kalai does not disclose the following limitation, 
wherein the infrastructure measures a data amount of the first electronic horizon data and generates billing data associated with respect to the first vehicle as a target based on the data amount 
	However, this is taught by Kubota, which discloses billing based on downloaded route data amount, (Paragraph [0066], “Accordingly, each time the user receives route guidance information from information center 20, a corresponding data service fee is charged to the user.” and further, Paragraph [0014], “calculating accounts payable by the user (of the user computer) depending upon the content and/or volume of the download data transmitted from the central computer to the user computer;” – to show the data service fee is not a flat charge, but instead based on the data amount)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data transmission of Kalai with the data billing of Kubota, as this promotes efficient use of the mapping system and may cover the cost of using the system. Further, the combination could be performed using known methods, yielding predictable results. 

Regarding Claim 12, 
Claim 12 represents the corresponding method for the apparatus of Claim 6. Because the limitations of Claim 6 are disclosed, the limitations of Claim 12 are also disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.F./Examiner, Art Unit 3666 	                                                                                                                                                                                                       
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666